                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

 LYNNETT MYERS, et al.,

                       Plaintiffs,

        v.                                              Civil Action 2:15-cv-2956
                                                        Chief Judge Algenon L. Marbley
                                                        Magistrate Judge Chelsey M. Vascura
 MARIETTA MEMORIAL HOSPITAL,
 et al.,

                       Defendants.

                                            ORDER

       Defendant’s Motion for an Order Requiring Plaintiffs to Submit a Trial Plan for Court

Approval (ECF No. 294) is DENIED. The arguments Defendant advances in support of this

Motion are more appropriately raised in their forthcoming motion for decertification.

Defendant’s Motion to Expedite Briefing (ECF No. 295) is DENIED AS MOOT.


       IT IS SO ORDERED.


                                     ALGENON L. MARBLEY
                                     CHIEF UNITED STATES MAGISTRATE JUDGE

DATED: May 13, 2021
